Citation Nr: 1332214	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  13-06 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, Ohio


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Mount Carmel West Emergency Department in Columbus, Ohio, on January 11, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's daughter


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel

INTRODUCTION

The agency of original jurisdiction (AOJ) reports that the Veteran served on active duty from July 1942 to October 1945.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision in which the VA ACC Office in Columbus, Ohio, denied payment or reimbursement for unauthorized medical expenses incurred on January 11, 2012, at Mount Carmel West Emergency Department in Columbus, Ohio.

The Veteran's daughter testified at a video conference hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is associated with the claims file.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


REMAND

The Veteran is seeking payment or reimbursement of private medical expenses incurred.  The Veteran does not allege that these medical expenses were authorized by VA.

Unfortunately, the Veteran's disability claims file has not been associated with the current medical reimbursement file.  In order to properly address the Veteran's claim, the Board must review this disability claims file, particularly those records related to the Veteran's service-connected disability or disabilities.  In particular, the lay evidence of record suggests that the Veteran is totally and permanently disabled due to a service-connected disability and the July 2012 statement of the case notes that the Veteran is in receipt of a 100 percent rating for psychosis--undifferentiated schizophrenia.  As one avenue of entitlement for payment or reimbursement of private medical expenses requires a permanent and total disability resulting from a service-connected disability, verification of this is necessary.  38 U.S.C.A. § 1728(a)(3).  Thus, the Veteran's claims file must be associated with the medical reimbursement file.

Additionally, the Veteran's daughter has indicated that she is the Veteran's primary caregiver.  Moreover, she appears to have presented the claim thus far.  However, documentation of a power of attorney (POA) is not currently of record.  Correspondence regarding this matter was directed to the Veteran rather than his daughter until the July 2013 hearing notice, which was addressed to the Veteran, but in the body of the letter began, "Dear Mrs. M."  An August 2013 report of contact refers to the Veteran's daughter as the appellant of record and she appeared before the undersigned at the August 2013 hearing.  Unfortunately, absent a POA of record, the Board cannot assume that the Veteran's daughter is the proper appellant.  As such, this remand identifies the Veteran as the appellant.  The Board concedes that this record may be part of the larger claims file.  If not, the Veteran should be directed to submit a properly executed POA for his daughter if he wishes for her to be named the appellant in this claim.
 
Accordingly, the case is REMANDED for the following action:

1.  Locate the Veteran's disability claims folder and associate it with the medical reimbursement file.

2.  If the claims file does not contain a properly executed power of attorney authorizing the Veteran's daughter to pursue this matter on his behalf, contact the Veteran and request that he clarify whether his daughter has power of attorney to pursue this matter on his behalf.  If so, the Veteran should submit a properly executed POA.  

3.  Thereafter, readjudicate the claim in light of any additional evidence obtained.  If the benefit sought is not granted, issue a supplemental statement of the case and give the Veteran (or a duly appointed POA) and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

